SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 12b-25 Commission File Number: 1-12850 NOTIFICATION OF LATE FILING (Check one): oForm10-K o Form20-F o Form11-Kx Form10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended: December 31, 2012 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION AVALON OIL & GAS, INC. Full Name of Registrant Former Name if Applicable 7808 Creekridge Circle, Suite 105 Address of Principal Executive Office (Street and Number) Minneapolis, MN 55439 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check appropriate box.)xYeso No x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or N-SAR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q,N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant is unable, without unreasonable effort and expense, to file its Quarterly Report on Form 10-Q for the quarter endedDecember 31, 2012 on a timely basis because the Registrant requires additional time to provide the information required by its auditors to complete its financial statements.The Registrant intends to file the Form 10-Q as soon as practicable after the completion of the financials. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Alan P. Fraade, Esq. 486-2500 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes xNoo Is it anticipated that any significant change in results of operation for the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes xNoo 2 AVALON OIL & GAS, INC. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: February15, 2013 By: /s/ Kent Rodriguez Kent Rodriguez, Chief Executive Officer 3
